                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 DETROIT DEVELOPMENT FUND,

               Plaintiff,                            Case No. 18-cv-12813

                   v.                         UNITED STATES DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
 S. DOT DEVELOPMENT, LLC, ET
             AL.,                              UNITED STATES MAGISTRATE JUDGE
                                                      MONA K. MAJZOUB
              Defendants.
                                       /

 OPINION AND ORDER GRANTING PLAINTIFF’S EX PARTE MOTION
 FOR SUBSTITUTED SERVICE OF PROCESS ON, AND EXTENSION OF
   TIME TO SERVE, DEFENDANT S. DOT DEVELOPMENT, LLC [#6]

                                I. INTRODUCTION

      Plaintiff initiated this breach of contract action in the Wayne County Circuit

Court on August 3, 2018. Dkt. No. 1. The case was removed to the Eastern

District of Michigan on September 10, 2018 pursuant to 28 U.S.C. §§ 1442(a)(1)

and 1446. Id. All Defendants have been served except for one.

      Present before the Court is Plaintiff’s Ex Parte Motion for Substituted

Service of Process on, and Extension of Time to Serve, Defendant S. Dot

Development, LLC [#6] (hereinafter “Defendant S. Dot”). For the reasons stated

below, the Court will GRANT Plaintiff’s Motion [#6].




                                        -1-
                                 II. BACKGROUND

      This suit arises out of a lending agreement whereby Plaintiff loaned money

to Defendant S. Dot, whose obligations were in turn guaranteed by Defendant

Shellee M. Brooks (hereinafter “Defendant Brooks”). Dkt. No. 6, p. 8 (Pg. ID

143). Michigan Department of Licensing records show that Defendant Brooks is

the resident agent for Defendant S. Dot and that the registered office for Defendant

S. Dot is P.O. Box #44583, Detroit, Michigan 48244.          Id. The address that

Defendants S. Dot and Brooks both used for purposes of the lending agreement is

also P.O. Box #44583. Id. Notably, Plaintiff has successfully executed service on

Defendant Brooks using this address. Id. at p. 9 (Pg. ID 144).

      In contrast, Plaintiff has been unable to execute service on Defendant S. Dot.

Defendant S. Dot owns three residential units located at 1905 W. Grand Blvd.,

1900 W. Grand Blvd, and 1660 W. Grand Blvd.             Id. at p. 9 (Pg. ID 144).

However, Defendant S. Dot does not use any of these properties as a business

office address. Id. Further, Defendant S. Dot does not have a business address

listed in public records. Id.

      Defendant Brooks is the only known member and manager of Defendant S.

Dot. Id. at p. 8 (Pg. ID 143). Plaintiff believes Defendant Brooks resides at and/or

receives mail at 3100 Woodward Ave., Suite 201, Detroit, Michigan 48201. Id. at

pp. 9-10 (Pg. ID 144-45). Thus, Plaintiff attempted to serve Defendant S. Dot --



                                        -2-
via Defendant Brooks -- at this address. Id. at p. 10 (Pg. ID 145). But this attempt

was unsuccessful because the address is part of an apartment complex that has a

security gate and requires a pass code for entry. Id.

      Importantly, the summons that the state court issued for Defendant S. Dot is

set to expire on November 2, 2018. Id. at p. 11 (Pg. ID 146). Hence, Plaintiff now

asks the Court to allow for alternative service of process on Defendant S. Dot and

an extension of time to effectuate this service. Id. at pp. 10-11 (Pg. ID 145-46).

                                   II. DISCUSSION

      A. Plaintiff’s Proposed Method for Alternative Service is Reasonably
         Calculated to Give Defendant S. Dot Development, LLC Actual
         Notice and an Opportunity to be Heard.

      Federal Rule of Civil Procedure 4(h)(1) provides that service upon a

corporation, partnership, or association may be accomplished by (1) delivering a

copy of the summons and complaint to an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive service of process,

or (2) by any manner prescribed by Rule 4(e)(1), which allows for service pursuant

to the law of the state in which the district court is located. Fed. R. Civ. P. 4(h)(1),

4(e)(1). Neither the Federal Rules of Civil Procedure nor the Michigan Court

Rules address the proper manner of service on an LLC.

      The Michigan Court Rules do however allow for alternative service of

process at the discretion of the court. See MCR 2.105(I). Still, the plaintiff must



                                          -3-
show that (1) service cannot reasonably be made as provided by the rule, and (2)

the proposed alternative method is likely to give the defendant actual notice and an

opportunity to be heard. See id.

      Here, Plaintiff has established sufficient facts demonstrating it has made

extensive, but unsuccessful, efforts to effectuate service on Defendant S. Dot. In

addition, Plaintiff has proposed an alternative method for service that the Court

finds is reasonably calculated to give Defendant S. Dot notice and an opportunity

to be heard. Accordingly, it is ORDERED that service upon Defendant S. Dot

shall be allowed by:

      a. Posting a copy of the Summons, Complaint, and this Order at the security

         gate located at 3100 Woodward Ave., Detroit, MI 48201;

      b. Posting a copy of the Summons, Complaint and this Order at 1905 W.

         Grand Blvd., Detroit, MI 48208;

      c. Posting a copy of the Summons, Complaint, and this Order at 1900 W.

         Grand Blvd., Detroit, MI 48208;

      d. Posting a copy of the Summons, Complaint, and this Order at 1660 W.

         Grand Blvd., Detroit, MI 48208;

      e. Sending a copy of the Summons, Complaint, and this Order by First

         Class Mail and by Certified Mail, Return Receipt Requested, addressed




                                        -4-
         to S. Dot Development, LLC, c/o its resident agent Shellee M. Brooks, at

         P.O. Box #44583, Detroit, MI 48244; and

      f. Sending a copy of the Summons, Complaint, and this Order by First

         Class Mail and by Certified Mail, Return Receipt Requested, addressed

         to S. Dot Development, LLC, c/o its resident agent Shellee M. Brooks, at

         3100 Woodward Ave., Suite 201, Detroit, MI 48201.

      B. Good Cause Exists to Extend the Time for Plaintiff to Serve
         Defendant S. Dot Development, LLC.

      Federal Rule of Civil Procedure 6(b)(1) permits the court, upon a finding of

good cause, to extend the time in which an act must be done if the request is made

before the time expires. Fed. R. Civ. P. 6(b)(1).

      Here, the summons directed to Defendant S. Dot is set to expire on

November 2, 2018. Plaintiff has made extensive, but unsuccessful, efforts to serve

Defendant S. Dot.     Because the Court has just granted Plaintiff’s request for

alternative service, the Court finds good cause to extend the time for Plaintiff to

serve Defendant S. Dot.      Accordingly, it is ORDERED that Plaintiff has an

additional sixty (60) days to serve Defendant S. Dot. The expiration date of the

summons for Defendant S. Dot is hereby extended from November 2, 2018 to

January 1, 2019.




                                         -5-
                                 V. CONCLUSION

      For the reasons stated herein, the Court will GRANT Plaintiff’s Motion for

Substituted Service of Process on, and Extension of Time to Serve, Defendant S.

Dot Development, LLC [#6].

      IT IS SO ORDERED.



Date: October 5, 2018                         s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 5, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager Generalist




                                        -6-
